DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Meurer et al. (U.S. 3,269,389) in view of Eckhoff et al. (U.S. 2015/0021288) and Gibson (U.S. 3,693,847).  Meurer et al. teaches a cap, shown in figure 3 for a container 10, 11, having an annular open neck (the cap of Meurer et al. is capable of being used on a container having an annular open neck), the cap comprising an annular collar at the skirt of 16 with a longitudinal axis (vertically extending as shown in figure 2) and .
Meurer et al. discloses the claimed invention except for the seal element being formed from elastomeric material, and except for the seal elements sealing against the inner surface of the collar.  Meurer et al. does teach that the material should be flexible and resilient (col. 5 lines 1-3).  Eckhoff et al. teaches that it is known to provide a seal made of elastomeric material (see paragraph [0043]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the closure of Meurer et al. with the seal element being made of elastomeric material, as taught by Eckhoff et al., in order to use a well known material with improved flexibility and resilience, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Meurer et al. does teach that the collar at 16 will “embrace” the seal element 33 (col. 3 lines 34-37).  Gibson teaches that it is known to provide a seal which is in contact with the collar (see figure 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified closure of Meurer et al. with the seal element being in contact with the collar, as taught by Gibson, in order to prevent leakage between the seal and the collar.
It should be noted that the claims are drawn to the subcombination of the cap and not the combination of the cap and container.  The container is not an element of the claimed invention.  

Regarding claim 3, each seal element is generally semi-cylindrical (figure 3, 25 has two semicylindrical elements and 33 has two semicylindrical elements).
Regarding claim 4, the collar comprises a side wall with upper and lower ends and an annular flange 17 projecting inwardly from the side wall at the upper end.
Regarding claim 5, a thread is formed on an interior surface of the collar for engagement with a corresponding thread 15 on a container (figure 2).
Regarding claim 8, Meurer et al. teaches a kit, shown in figure 3 for forming a cap for a container, the kit comprising an annular collar and at least three seal elements (elements 19 and 25), wherein any two of the seal elements are combinable to create a seal member locatable in the collar.
Regarding claim 10, each seal 33 and 25 has two openings, with a tube fitted therethrough.
Regarding claim 11, first and second tubes 41, 42 are capable of supplying liquid from a container to which the cap is connected to a medical instrument.
Regarding claims 12 and 13, the modified invention has multiple openings in the seal and would therefore have at least a third and fourth tube which is capable of passing a gas between a container to which the cap is connected and a medical instrument.
Regarding claim 14, Meurer et al. teaches a modular cap, shown in figure 3, for a container 10, 11 having an annular open neck (capable of being applied on container with an open neck), the cap comprising an annular collar (skirt of 16) with a longitudinal axis (vertically extending as shown in figure 2) and a diameter perpendicular thereto, and a modular seal 25, 33 which can be assembled in different combinations comprising two seal elements 25, 33 which co-operate to form a generally cylindrical seal 
Meurer et al. discloses the claimed invention except for the seal element being formed from elastomeric material, and except for the seal elements sealing against the inner surface of the collar.  Meurer et al. does teach that the material should be flexible and resilient (col. 5 lines 1-3).  Eckhoff et al. teaches that it is known to provide a seal made of elastomeric material (see paragraph [0043]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the closure of Meurer et al. with the seal element being made of elastomeric material, as taught by Eckhoff et al., in order to use a well known material with improved flexibility and resilience, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Meurer et al. does teach that the collar at 16 will “embrace” the seal element 33 (col. 3 lines 34-37).  Gibson teaches that it is known to provide a seal which is in contact with the collar (see figure 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified closure of Meurer et al. with the seal element being in contact with the collar, as taught by Gibson, in order to prevent leakage between the seal and the collar.
It should be noted that the claim is drawn to the subcombination of the cap and not the combination of the cap and container.  The container is not an element of the claimed invention.  


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Meurer et al. (U.S. 3.269.389) in view of Eckhoff et al. (U.S. 2015/0021288) and Gibson (U.S. 3,693,847), as applied to claim 1 above, and further in view of Drobish (U.S. 5,143,261).  The modified cap of Meurer et al. discloses the claimed invention except for the seal element comprising a recess in a lower surface to receive a rim of a container.  Drobish teaches that it is known to provide a closure with a seal element comprising a recess in a lower surface to receive a rim of a container (see elements 12 and 13a in figure 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified closure of Meurer et al. with the seal element comprising a recess in a lower surface to receive a rim of a container, as taught by Drobish, in order to make the seal removable and to simplify the manufacturing of the container.
Regarding claim 7, the modified invention of Meurer teaches the seal having the same external diameter as the neck, therefore, the seal elements would seal against an interior surface of the collar, just as the neck engages the interior surface of the collar.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Meurer et al. (U.S. 3.269.389) ) in view of Eckhoff et al. (U.S. 2015/0021288) and Gibson (U.S. 3,693,847), as applied to claim 8 above and further in view of Elliott (U.S. 7,090,072).  The modified cap of Meurer et al. discloses the claimed invention except for the seal without an opening.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified closure of Meurer et al. with one seal not having an opening, in order to prevent access to a compartment and since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.

Response to Arguments
Applicant's arguments filed December 8, 2020 have been fully considered but they are not persuasive. Applicant’s amendment filed December 8, 2020 is sufficient to overcome the rejection under 35 U.S.C. 112, set forth in the previous Office Action.
Applicant argues that Meurer does not teach a bottle with an annular open neck, however the bottle is not an element of the claimed invention.  The claims are drawn to the subcombination of the closure.  

Conclusion
THIS ACTION IS MADE NON-FINAL.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/NIKI M ELOSHWAY/Examiner, Art Unit 3736